Citation Nr: 1740403	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-23 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee instability prior to May 9, 2014 and in excess of 30 percent from May 9, 2014. 

2.  Entitlement to a disability rating in excess of 10 percent for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair prior to July 1, 2014.    

3.  Entitlement to a compensable rating for right knee patellofemoral syndrome with limited extension from May 9, 2014, to July 1, 2014.  

4.  Entitlement to a disability rating in excess of 30 percent for right knee status post total knee replacement as of September 1, 2015.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1974 to November 1955

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, continued the 10 percent disability rating for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair and the 10 percent disability rating for right knee instability.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

In a rating decision dated in December 2014, the RO granted service connection for a right knee patellofemoral syndrome with limited extension and assigned a noncompensable disability rating, increased the disability rating for right knee instability to 30 percent, effective May 9, 2014, and continued the 10 percent disability rating for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair.  

In a rating decision dated in April 2015, the RO granted service connection for a total knee replacement, right knee, and assigned a disability rating of 100 percent from July 1, 2014, to August 31, 2015, and a 30 percent disability rating, effective September 1, 2015.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was previously before the Board in June 2016 and January 2017.  On each occasion, the matter was remanded for additional evidentiary development, including a VA examination to assess the severity of the right knee disability.  Additionally, the matter was re-characterized as entitlement to an increased disability rating for residuals of a right knee injury.  

Pursuant to the Board's January 2017 remand directives, a VA examination was performed in March 2017 and the RO issued a Supplemental Statement of the Case (SSOC) in March 2017.  Accordingly, the Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Prior to May 9, 2014, the Veteran experienced no more than slight instability of the right knee.  

2.  Prior to July 1, 2014, the Veteran's right knee disability has not been manifested by flexion limited to 30 degrees or worse.  

3.  From May 9, 2014, to July 1, 2014, the Veteran's right knee disability has not been manifested by extension limited to 10 degrees or worse.  

4.  As of September 1, 2015, the Veteran's right knee disability has been manifested by chronic residuals consisting of severe painful motion or weakness.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee instability prior to May 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2016).  

3.  The criteria for a compensable disability rating for right knee patellofemoral syndrome with limited extension from May 9, 2014, to July 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2016).  

4.  As of September 1, 2015, the criteria for a disability rating of 60 percent for right knee status post total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5261, 5262 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in letters dated in September 2006 and May 2008, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in October 2006, March 2010, January 2015, September 2016, and March 2017.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Factual Background and Analysis

Prior to July 1, 2014

The Veteran filed a claim for an increased rating for his right knee disability in September 2006.  Prior to July 1, 2014, the Veteran's right knee disability was rated under Diagnostic Codes 5257, 5260, 5261 for limited flexion, extension, and instability.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

Prior to May 9, 2014, the Veteran was assigned a disability rating of 10 percent for right knee instability and from May 9, 2014, to July 1, 2014, he was awarded the maximum disability rating of 30 percent for right knee instability pursuant to Diagnostic Code 5257.  A 20 percent rating is not warranted prior to May 9, 2014, as moderate recurrent subluxation or lateral instability is not shown during that time period.  In this regard, a VA examination was performed in October 2006.  At that time, the Veteran ambulated with bilateral knee braces but his gait and posture were within normal limits.  Physical examination of the right knee revealed crepitus.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits and the medical and lateral collateral ligaments stability test was within normal limits.  The medial and lateral meniscus test of the right knee was abnormal with slight degree of severity.  The examiner assessed the Veteran with right knee instability given his subjective history of knee instability and objective evidence of slight instability on examination.  

In a subsequent March 2010 VA examination, the medial/lateral collateral ligaments stability tests, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits with respect to the right knee.  He required a cane for stability.  Physical examination of the right knee revealed no instability or subluxation.  

The Veteran submitted a private physician knee and lower leg disability benefits questionnaire dated in July 2012.  Joint stability tests revealed right knee anterior instability and medial-lateral instability of 1+ (0-5 millimeters).  There was no evidence or history of patellar subluxation/dislocation.  The Veteran ambulated with a brace on a regular basis.  

Based on the October 2006, March 2010, and July 2012 examinations, the Board finds that a rating in excess of 10 percent for right knee instability prior to May 9, 2014, is not warranted.  At no time during the pertinent time period was the right knee instability deemed moderate in degree with respect to subluxation lateral instability.  Rather, at most he was found to have slight lateral instability.  

Prior to July 1, 2014, the Veteran was awarded a disability rating of 10 percent for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair.  From May 9, 2014, to July 1, 2014, he was awarded a noncompensable disability rating for right knee patellofemoral syndrome with limited extension pursuant to Diagnostic Code 5261.  Prior to July 1, 2014, disability ratings in excess of 10 percent are not warranted in contemplation of the limitation of motion criteria.  An October 2006 examination report reflects flexion from 0 to 120 degrees with pain at 120 degrees.  Extension was normal.  Joint function was additionally limited by pain after repetitive use.  However, there were no additional changes on repetitive range of motion testing.  Right knee x-rays revealed degenerative arthritic changes.  A March 2010 VA examination report reflects flexion from 0 to 110 degrees with pain at 110 degrees.  Extension was normal.  There were no additional changes on repetitive range of motion testing.  

The Veteran submitted a private physician questionnaire dated in July 2012, which reflects flexion from 0 to 120 degrees with pain at 100 degrees.  Right knee extension was normal with no objective evidence of painful motion.  There were no additional changes on repetitive range of motion testing.  He reported that flare-ups impact the function of his knee and made it harder for him to walk and work.  The physician concluded that there were changes of tricompartment osteoarthritis of the right knee joint.  

The Veteran submitted a private physician questionnaire dated in May 2014, which reflects right knee flexion from 0 to 105 degrees and extension to 5 degrees.  There were no additional changes on repetitive range of motion testing.  The Veteran reported pain on active, passive, and repetitive use testing.  Additionally, he indicated that he had pain when walking the first few steps.  However, the abnormal range of motion findings did not contribute to functional loss.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the joint was used repeatedly over time.  He had acquired and/or traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing in his right knee.  

The 10 percent rating in effect for limitation of flexion contemplates the arthritis affecting the right knee joint and the limitation of flexion with pain.  Flexion limited to 30 degrees is not shown and, accordingly, a 20 percent rating is not warranted.  The 10 percent rating pursuant to Diagnostic Code 5261 contemplates his limitation of extension and a higher rating is not warranted as extension limited to 15 degrees is not shown.  

Additionally, a noncompensable rating for limited extension is in effect from May 9, 2014, to July 1, 2014, based on the May 2014 private physician questionnaire.  A 10 percent rating is not warranted for this time period given that the evidence does not reveal a disability picture most nearly approximating extension limited to 10 degrees.  

The Board finds that higher ratings are not warranted under any alternative code provisions.  Diagnostic Code 5256 provides for a higher rating.  However, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  The Board acknowledges that the May 2014 private physician questionnaire reflects genu recurvatum with weakness and insecurity on weight bearing.  Pursuant to Diagnostic Code 5263, a 10 percent rating is warranted for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  However, assigning a separate 10 percent rating for genu recurvatum in this case would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14, as the 10 percent rating prior to May 9, 2014, and 30 percent rating from May 9, 2014, to July 1, 2014, assigned pursuant to Diagnostic Code 5257 already contemplates his right knee instability.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting  38 U.S.C.A. § 1155).  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App 202, 206-07 (1995).  In this regard, the Veteran complained of pain with range of motion testing and with weight-bearing.  However, despite the noted symptoms, the objective evidence does not show any additional functional limitation that is tantamount to interference in range of motion that would nearly approximate the next-higher rating.  As such, higher ratings under Diagnostic Codes 5257, 5260, 5261 for limited flexion, extension, and instability are not warranted prior to July 1, 2014.  The Board recognizes that the October 2006, March 2010, July 2012, and May 2014 examinations do not contain an estimate of additional functional limitation as a result of flare-ups.  However, the examinations did contain results of range of motion testing following repetitive use.  

Furthermore, as discussed below, the Veteran underwent a right total knee replacement in July 2014.  It would appear highly unlikely that an examination at present could provide any probative evidence as to the limitation of flare-ups that occurred prior to this knee replacement, which at this point is three years in the past.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The same line of reasoning applies to any deficiencies in the examinations as relates to Correia v. McDonald, 28 Vet. App. 158 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight bearing findings.  The Board acknowledges the Veteran's statements indicating that weight-bearing is his chief complaint with regard to his right knee.  However, there is no objective evidence indicating that weight-bearing produces additional loss of range of motion or greater instability prior to May 9, 2014.  In the end, the Board finds that the Veteran did not raise any argument regarding flare-ups or the impact of testing in as noted in Correia prior to July 1, 2014.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

The Board has considered whether additional ratings for neurologic manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case. 38 C.F.R. § 4.124a.

In light of the above, a disability rating in excess of 10 percent for right knee instability prior to May 9, 2014, a disability rating in excess of 10 percent for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair prior to July 1, 2014, and a compensable disability rating for right knee patellofemoral syndrome with limited extension from May 9, 2014, to July 1, 2014, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

From July 1, 2014

The Veteran underwent a right total knee replacement on July 1, 2014.  He was awarded a 100 percent temporary total rating (TTR) from July 1, 2014 to August 31, 2015, and a 30 percent rating thereafter, pursuant to Diagnostic Code 5055.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint.  Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge. Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to diagnostic codes 5256, 5261, or 5262.

In the present case, a January 2015 examination report reflects right knee flexion to 115 degrees and normal extension.  Pain was noted in flexion but did not result in or cause additional functional loss.  There was no pain noted with weight bearing.  The Veteran did not report any flare-ups that impacted the function of his knee.  There was no additional loss of range of motion after repetitive use testing.  Given that the examination revealed only mild pain during range of motion and no significant loss of motion during repetitive use, the examiner was unable to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner found no ankylosis, recurrent subluxation, or lateral instability and concluded the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  

Another VA examination was performed in September 2016, reflecting flexion to 115 degrees and extension to 0 degrees.  There was evidence of pain with weight bearing and flexion and extension.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner was unable to conclude whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  The examiner found no ankylosis, recurrent subluxation, or lateral instability.  The examiner concluded that the Veteran's right knee exhibited chronic residuals consisting of severe painful motion or weakness.  

Lastly, a VA examination was performed in March 2017, at which time the report reflects flexion to 90 degrees and extension to 0 degrees.  Pain noted on examination caused functional loss.  There was pain and functional loss with weight bearing given that the Veteran had to use his upper extremities to assist in rising from sitting and he exhibited a moderately antalgic gait.  There was no additional functional loss or range of motion after repetitive use testing.  During flare-up the Veteran reported pain and lack of endurance.  However, there was no additional loss of range of motion.  The examiner found no ankylosis, recurrent subluxation, or lateral instability.  The Veteran ambulated with a brace on a regular basis and cane occasionally.  

After a review of the evidence, the Board finds that a 60 percent rating is warranted pursuant to Diagnostic Code 5055 from September 1, 2015, as the Veteran exhibits chronic residuals consisting of severe painful motion or weakness in his right knee based on the September 2016 examiner findings.  The Board acknowledges that the January 2015 examiner deemed the Veteran's residuals as "intermediate."  However, affording the benefit of the doubt to the Veteran, the Board will rely on the September 2016 examiner's finding that the Veteran's right knee exhibited "chronic" residuals consisting of severe painful motion or weakness in his right knee.  After the temporary total rating, 60 percent is the maximum schedular rating allowed under Diagnostic Code 5055 for knee replacement.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5055 suggests rating intermediate degrees of symptoms by analogy under 5256, 5261, and 5262.  However, 60 percent is also the highest rating available under Diagnostic Code 5256 for ankylosis, so the Veteran could not receive a higher rating on that basis.  

Additionally, according to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990  (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261 given that the Veteran's extension was normal and flexion was limited to 90 degrees at most, thus such opinion is inapplicable.  The Board has also given consideration to the possibility of assigning separate evaluations for the Veteran's knee disability under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604  (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704  (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59  ).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14  (the evaluation of the same disability under various diagnoses is to be avoided).  The January 2015, September 2016, and March 2017 VA examination reports, however, do not reflect any complaints or objective findings of instability, nor recurrent patellar subluxation/dislocation.  Thus, a separate rating pursuant to Diagnostic Code 5257 would not be appropriate in this case.

The Board acknowledges that the January 2015 and September 2016 examiners were unable to conclude without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  It appears that this was based on a lack of direct observation during flare-up and thus it would appear likely that additional examination would again fail to provide this data.  The Board does note that 
after three repetitions, the right knee did not exhibit any additional loss of range of motion.  The Board further acknowledges that the March 2017 examiner failed to provide passive range of motion findings pursuant to Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  However, remanding to provide an additional opinion and to determine whether the Veteran experiences differing range of passive motion would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Indeed, it is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint.  

Furthermore, the Board finds that the Veteran did not raise any argument regarding the impact of testing as noted in Correia or how such testing could assist in proving his claim.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25   (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines that there is no additional development needed for the issues decided herein.

The Board has considered whether additional ratings for neurologic manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case. 38 C.F.R. § 4.124a.

Given the above, the Board finds that a disability rating of 60 percent for the Veteran's right knee disability is warranted as of September 1, 2015, pursuant to Diagnostic Code 5055.  

	(CONTINUED ON NEXT PAGE)














ORDER

Prior to May 9, 2014, a disability rating in excess of 10 percent for right knee instability is denied.  

Prior to July 1, 2014, a disability rating in excess of 10 percent for right patellofemoral syndrome status post arthroscopic meniscectomy and ACL repair is denied.  

From May 9, 2014, to July 1, 2014, a compensable disability rating for right knee patellofemoral syndrome with limited extension is denied.  

As of September 1, 2015, a disability rating of 60 percent is granted for right knee status post total knee replacement.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


